UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1874



KIMBERLY KAY JAJACK,

                                              Plaintiff - Appellant,

          versus


UNITED AIRLINES, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-1566-A)


Submitted:   November 29, 2001         Decided:     December 12, 2001


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Kimberly Kay Jajack, Appellant Pro Se. Anita Barondes, Nelson David
Cary, SEYFARTH SHAW, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kimberly Jajack appeals the district court’s order granting

United Airlines, Inc.’s motion for summary judgment in this employ-

ment discrimination action.   We have reviewed the record, and the

transcripts of the relevant hearings in light of Jajack’s arguments

on appeal, and we find no reversible error. Accordingly, we affirm

the order of the district court.       Jajack v. United Airlines, Inc.,

No. CA-99-1566-A (E.D. Va. filed May 30, 2000; entered May 31,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2